 48DECISIONS OF NATIONAL LABOR RELATIONS, BOARDager, ranging in number from one employee, shared by two storemanagers, to five employees.We find that these store managers ex-ercise supervisory authority over employees under them and henceshall exclude them from the unit.'Accordingly, we find that the following unit is appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All regular full-time and all regular part-time employees of MaryCarter Paint Co., Victor Paint Co. Division, employed at the Detroit,Pontiac, and Flint, Michigan, stores, including the warehouse man-ager, store managers in stores having no employees working under thedirection of a manager, and sales employees, but excluding the wall-paper sales manager, the divisional sales manager, the area salesmanagers, the store managers of multiemployee stores, the secretary,confidential employees, guards, and professional employees, as de-fined in the Act.[Text of Direction of Election omitted from publication.]' InEastern Camera Photo Corp., supra,cited by the Amalgamated,the employees weretemporary;here they are permanent.Amarillo Hardware Company, Inc., and Building and Mechani-calSupply Company,Inc.,a wholly owned subsidiary ofAmarillo Hardware Company, Inc.'andLodge 1255, Interna-tional Association of Machinists,AFL-CIO,Petitioner.CaseNo. 16-RC-3493. July 28, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Leon E. Kahn. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Fanning, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in-commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.1 The parties agree that the two companiesconstitute a single employer,and togetherthey will be referred to herein as the Employer.148 NLRB No. 9. AMARILLO HARDWARE COMPANY, INC., ETC.492.^The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all production, maintenance, andwarehouse employees at the Employer's Amarillo, Texas, warehouses,including shipping and receiving employees and truckdrivers, but ex-cluding office clerical employees, salesmen, buyers, professional andtechnical employees, managerial employees, guards, watchmen, andsupervisors as defined in the Act.The Employer contends that theonly appropriate unit is an overall unit of all its employees includingthe employees of,its wholly owned subsidiary Mercantile AcceptanceCompany, Inc., herein called Mercantile Acceptance.There is no his-tory of collective bargaining in the operations herein involved.The Employer is engaged in the wholesale distribution and salesof appliances and hardware products with principal places of busi-ness at 600 Grant and 701 Johnson Streets, Amarillo, and in Lubbock,Texas.At these locations display areas, offices, and warehouses aremaintained.In addition, the Employer maintains four other ware-houses in various locations in Amarillo.MercantileAcceptancehandles the financing and credit arrangements for the Employerfrom its offices also located at 600 Grant Street.The majority of the Employer's employees work at the 600 GrantStreet facility.At this location a display of appliances, hardware,and other items sold by the Employer are maintained, and whole-sale sales aremade directly by the floor salesmen, through telephoneorders, or through orders brought in by its outside salesmen. In addi-tion, the purchasing, payroll, printing, financing departments, andthe IBM section, which handles order writing, invoicing, bookkeep-ing, and invoice control, are located in office areas adjacent to the dis-play area.Mercantile Acceptance employees are also located in theoffice area at 600 Grant Street.Also, at this location, and adjacentto the display area, the Employer has a service and appliance depart-ment which repairs and services appliances and supplies orders forvarious requested parts.Each of the above departments, as well asthe Employer's executive offices,which arealsolocated in the officearea,have supporting staffs of receptionists, clerks, typists, andstenographers who perform usual office clerical drities.Certain othersalesmenand employees performing office clerical duties are also em-ployed at both the Employer's 701 Johnson Street location, and inLubbock, Texas. All of the employees working in the above-describeddepartments and areas are separately supervised, and have only mini-7 60-577-65--v of 148-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmal contact with those employees herein sought to be represented bythe Petitioner, namely, those employees working principally in theEmployer's warehousing and delivery operations.The employees in the Employer's various warehouses are engagedin the ordinary duties of warehouse and delivery employees.Themerchandise handled by the Employer is picked up from suppliers bytrucks and brought back to the warehouses to be stored.Deliveriesto the customers are made from the warehouses. The usual type ofjob classifications are employed at the warehouses, such as truck dis-patchers, truck loaders, packers, mechanics, truckdrivers, and plantclericals.The warehouse employees are separately supervised andhave only incidental exchange of duties with employees in the abovedisplay or office areas, such as the moving of appliances and hardwareto the display areas, or checking with the IBM section or purchasing orsales departments as to the availability of merchandise or inventory.In these circumstances, and as the record shows that the work inter-ests and supervision of the employees herein sought to be representedby the Petitioner are different from those employees whom the Em-ployer would also include in the unit, we find that the warehouse unitsought by the Petitioner constitutes an appropriate unit for collectivebargaining within the meaning of Section 9(b) of the Act.'With respect to the warehouse employees in the Lubbock warehouse,the record indicates they perform virtually the same warehouse workas that performed by the warehouse employees in Amarillo.How-ever the Lubbock warehouse is separated from those in Amarillo byapproximately 120 miles. In addition, the Lubbock warehouse em-ployees are separately supervised, have a minimal contact withemployees from the Amarillo area, and do not transfer to or inter-change with the Amarillo operation.Accordingly, we shall not in-clude the warehouse employees at Lubbock in the unit.In view of the foregoing, and on the basis of the entire record, wefind that all production, maintenance, and warehouse -employees atthe Employer's Amarillo, Texas, warehouses, including shipping andreceiving employees and truckdrivers, but excluding office clericalemployees, salesmen, buyers, professional and technical employees,2 SeeInterstate Supply Company,117 NLRB 1062, 1065, and cases cited therein.The record shows that two janitors are employed at the Grant Street location.Thejanitors work under the supervision of the office manager and their workis confined almostexclusively to the display and office areas.Their only contact with the warehouse em-ployees is to empty wastebaskets in the warehouse.The Employer contracts the cleaningwork in the warehouses to an outside firm. Accordingly, we shall exclude the janitors fromthe unit.SeeMorris Ksrschman & Co., Inc, et al.,111 NLRB 776, 779.We shall also exclude the two snackbar employees working in the snackbar at the GrantStreet locationThese employees perform no warehouse work, do not interchange withwarehouse employees, and work under separate supervision of the office manager.Cf.AlliedStores ofOhio,d/b/a A. Polsky Company,90 NLRB 1868, 1869. EMERY INDUSTRIES,INC. (DICE ROAD)51managerial employees, guards, watchmen, and supervisors as definedin the Act 3 constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]8 The warehousing operations are underthe directsupervision of Marvin Jones, ware-house superintendent.The recordshows that whenJones is absent,or not available, heleaves specific instructions as to work assignments which are carried outby Truck Fore-man Anderson and Assistant Warehouse Supervisor Dale. It appearsthat neither Dalenor Anderson has the authority to transfer,discipline,or discharge employees, and incarrying out their duties, follow instructionsset down by Jones.The record furthershows that when Jones is absent one of the Employer's officerstakescharge and Dale andAnderson are expected to discuss any problems which arise with the officials in question.The Employer contendsthat Daleand Anderson are in effect leadmen who merely followroutine directions in carrying out orders and should be includedin the unit.As the recorddoesnot show that either Anderson or Dale hire, discharge, responsibly direct employees,or have any of the other attributes of supervisoryauthority,we shall include them inthe unit.Emery Industries,Inc. (Dice Road)andUnited Emery Indus-tries Employees Committee(Dice Road),Petitioner.Case No.21-RC-8373.July 28, 1964DECISION AND ORDER AMENDING CERTIFICATIONOF REPRESENTATIVEOn June 25, 1963, pursuant to a Stipulation for Certification UponConsent Election, a representation election was held among the Em-ployer's production and maintenance employees at its Santa FeSprings, California, plant.As a result of this election, the RegionalDirector, on July 3, 1963, certified United Emery Industries Em-ployees Committee (Dice Road), the Petitioner herein,'as exclusivebargaining representative of the aforementioned employees.OnMay 13, 1964, the Petitioner filed the instant motion to amend thecertification to designate "Emery Unit of Local 509, UAW,"as certi-fied representative of the Employer's employees.On June 1, 1964,the Employer filed a memorandum in opposition.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom andBrown].In its motion, the Petitioner alleged that on or about April 8, itmailed anotice toall of its members statingthat : a special member-ship meeting would be held to decide whether the Petitioner shouldaffiliate with Local 509, UAW ;pursuantto said notice,a special meet-ing of its members washeld on April 18, 1964, attended by 19 of the'No other labor organization appeared on the ballot.148 NLRB No. 8.